758 F.2d 652
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FEDERAL DEPOSIT INSURANCE CORPORATION, IN ITS SEPARATECORPORATE CAPACITY, PLAINTIFF-APPELLEE,v.JORGE BOZA D/B/A NATURAL EATS OF TENNESSEE, DEFENDANT-APPELLANT.
NO. 84-5269
United States Court of Appeals, Sixth Circuit.
2/21/85
ORDER

1
BEFORE:  ENGEL, MARTIN, Circuit Judges and PORTER, Senior District Court Judge.*


2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
The Court finds that no prejudicial error intervened in the judgment and proceedings in the district court, and


4
It is therefore ORDERED that said judgment be and it hereby is affirmed.



*
 The Honorable David S. Porter, Senior District Court Judge for the Southern of Ohio, sitting by designation